 

Case 20-20077 Document 3 Filed in TXSB on 02/12/20 Page 1 tied States Courts
~ Southern istrict of Texz

Exhibit B-2 to Appendix 5005: If filing "bare-bones" petition, matrix, & 20 largest unsecured list. FEB 1 2 L02U
United States Bankruptcy Court

Southern District of Texas ays J. Bray Caney Court

Inre _Two Guns Consulting & Construction, LLC Case No.
Debtor(s) Chapter 11

 

DECLARATION FOR ELECTRONIC FILING OF
BANKRUPTCY PETITION AND MASTER MAILING LIST (MATRIX)

PART I: DECLARATION OF PETITIONER:

As-an individual debtor in this case, or as the individual authorized to act on behalf of the corporation,
partnership, or limited liability company seeking bankruptcy relief in this case, I hereby request relief as, or on behalf of,
the debtor in accordance with the chapter of title 11, United States Code, specified in the petition to be filed electronically
in this case. I have read the information provided in the petition and in the lists of creditors to be filed electronically in
this case and I hereby declare under penalty of perjury that the information provided therein, as well as the social
security information disclosed in this document, is true and correct. I understand that this Declaration is to be filed with
the Bankruptcy Court within five (5) business days after the petition and lists of creditors have been filed electronically. I
understand that a failure to file the signed original of this Declaration will result in the dismissal of my case.

a Thereby further declare under penalty of perjury that I have been authorized to file the petition and lists of

creditors on behalf of the debtor in this cage.
Date: alulao Ou(22—

Charles Luke Duncan, Sole
Managing Member

PART U: DECLARATION OF ATTORNEY:

I declare under penalty of perjury that: (1) I will give the debtor(s) a copy of all documents referenced by Part I
herein which are filed with the United States Bankruptcy Court; and (2) I have informed the debtor(s), if an individual
with primarily consumer debts, that he or she may proceed under chapter 7, 11, 12, or 13 of title 11, United States Code,
and have explained the relief available under each such chapter.

Date: Blt / 20

 

 

ShelbyX. Jofdan, Attorney for Debtor
500 North Shoreline Blvd.

Suite 900

Corpus Christi, TX 78401

361.884.5678 Fax:361.888.5555

Adopted: December 1, 2004
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 

 

 
